Exhibit 10.2

 


AMENDED CHANGE IN CONTROL AND TERM EMPLOYMENT AGREEMENT

 

This AMENDED CHANGE IN CONTROL AND TERM EMPLOYMENT AGREEMENT (“Agreement”) is
entered into by and between AmeriVest Properties Inc., a Maryland corporation
(the “Company”), with offices at 1780 South Bellaire Street, Suite 100, Denver,
Colorado 80222, and Kathryn L. Hale (the “Executive”), an individual residing in
the State of Colorado, dated as of this 16th day of December, 2005.  For
convenience, at times the Company and Executive shall be referred to herein as
the “Parties.”

WHEREAS, the Company recognizes that the current business environment makes it
difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow changes in control of a corporation;
and

WHEREAS, even rumors of acquisitions or mergers may cause executives to consider
major career changes in an effort to assure financial security for themselves
and their families; and

WHEREAS, the Company desires to assure fair treatment of Executive during her
employment with the Company and in the event of a Change in Control (as defined
below) and to allow her to make critical career decisions without undue time
pressure and financial uncertainty, thereby increasing her willingness to remain
with the Company notwithstanding the outcome of a possible Change in Control
transaction; and

WHEREAS, the Company recognizes that Executive will be involved in evaluating or
negotiating any offers, proposals or other transactions which could result in
Changes in Control of the Company and believes that it is in the best interest
of the Company and its stockholders for Executive to be in a position, free from
personal financial and employment considerations, to be able to assess
objectively and pursue aggressively the interests of the Company’s stockholders
in making these evaluations and carrying on such negotiations; and

WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide Executive with compensation arrangements during her
employment with the Company and upon a Change in Control to provide Executive
with individual financial security in a manner competitive with other
corporations, and in order to accomplish these objectives, the Board has caused
the Company to enter into this Agreement.

NOW THEREFORE, the Parties, for good and valuable consideration, the legal
sufficiency of which is hereby acknowledged, and intending to be legally bound,
agree as follows:

1.             Employment.  Upon and subject to the terms provided herein, the
Company agrees to employ Executive, and Executive agrees to be employed by the
Company, as the Company’s Chief Financial Officer as set forth in Section 4 of
this Agreement.

2.             Operation and Term of Agreement.  This Agreement shall be
effective immediately upon its execution.  This Agreement may be terminated by
the Company upon 24 months’ advance written notice to Executive, except as
otherwise provided in Section 4 of this Agreement; and provided, however, that
after a Change in Control of the Company during

 

--------------------------------------------------------------------------------


the term of this Agreement, this Agreement shall remain in effect until all of
the obligations of the Parties under this Agreement are satisfied and the
Protection Period has expired.  Prior to a Change in Control, this Agreement
shall immediately terminate upon termination of Executive’s employment or upon
Executive’s ceasing to be an elected officer of the Company.

3.             Certain Definitions.  For purposes of this Agreement, the
following words and phrases shall have the following meanings:

(a)           “Cause” shall mean (i) the continued failure by Executive to
perform her material responsibilities and duties toward the Company (other than
any such failure resulting from Executive’s incapacity due to physical or mental
illness), (ii) the engaging by Executive in willful or reckless conduct that is
demonstrably injurious to the Company monetarily or otherwise, (iii) the
conviction of Executive of a felony, or (iv) the commission or omission of any
act by Executive that is materially inimical to the best interests of the
Company and that constitutes on the part of Executive common law fraud or
malfeasance, misfeasance, or nonfeasance of duty; provided, however, that
“cause” shall not include Executive’s lack of professional qualifications.  For
purposes of this Agreement, an act, or failure to act, on Executive’s part shall
be considered “willful” or “reckless” only if done, or omitted, by her not in
good faith and without reasonable belief that her action or omission was in the
best interest of the Company.  The Executive’s employment shall not be deemed to
have been terminated for “cause” unless the Company shall have given or
delivered to Executive (A) reasonable notice setting forth the reasons for the
Company’s intention to terminate Executive’s employment for “cause,” (B) a
reasonable opportunity, at any time during the 30-day period after Executive’s
receipt of such notice, for Executive, together with her counsel, to be heard
before the Board, and (C) a Notice of Termination (as defined in Section 13
below) stating that, in the good faith opinion of not less than a majority of
the entire membership of the Board, Executive was guilty of the conduct set
forth in clauses (i), (ii), (iii) or (iv) of the first sentence of this
Section 3(a).

(b)           “Change in Control” shall mean a change in control under Code
Section 409A(a)(2).  As provided in Internal Revenue Service Notice 2005-1 and
Proposed Regulations Sections 1.409A-3(g)(5), a change of control would include
(A) any person (or more than one person acting as a group) becoming the
beneficial owner, directly or indirectly, of securities of the Company
representing 35 percent or more of the combined voting power of the Company’s
then outstanding securities; or (B) during any 12-month period, the following
persons cease for any reason to constitute a majority of the Board:  individuals
who at the beginning of such period constitute the Board and new Directors each
of whose election to the Board or nomination for election to the Board by the
Company’s security holders was approved by a vote of more than 50 percent of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved;
or (C) the security holders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately before the merger or consolidation continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or of such surviving entity) at least eighty percent (80%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation.  A
Change of Control will be deemed to have occurred if the security holders of the
Company approve a plan of complete liquidation of the

2

--------------------------------------------------------------------------------


Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)           “Disability,” for purposes of this Agreement, shall mean total
disability as defined in any long-term disability plan sponsored by the Company
in which Executive participates, or, if there is no such plan or it does not
define such term, then it shall mean the physical or mental incapacity of
Executive that prevents her from substantially performing the duties of the
office or position to which she was elected or appointed by the Board for a
period of at least 180 days and the incapacity is expected to be permanent and
continuous through Executive’s 65th birthday.

(e)           The “Change in Control Date” shall be any date during the term of
this Agreement on which a Change in Control occurs.  Anything in this Agreement
to the contrary notwithstanding, if Executive’s employment or status as an
elected officer with the Company is terminated within six (6) months before the
date on which a Change in Control occurs, and it is reasonably demonstrated that
such termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.

(f)            “Good Reason” means:

(i)            the assignment to Executive within the Protection Period of any
duties inconsistent in any respect with Executive’s position (including status,
offices, titles and reporting requirements, authority, duties or
responsibilities), or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice given by Executive;

(ii)           a reduction by the Company in Executive’s base salary in effect
immediately before the beginning of the Protection Period or as increased from
time to time after the beginning of the Protection Period;

(iii)          a failure by the Company to maintain plans providing benefits at
least as beneficial as those provided by any benefit or compensation plan
(including, without limitation, any incentive compensation plan, bonus plan or
program, retirement, pension or savings plan, life insurance plan, health and
dental plan or disability plan) in which Executive is participating immediately
before the beginning of the Protection Period, or any action taken by the
Company that would adversely affect Executive’s participation in or reduce
Executive’s opportunity to benefit under any of such plans or deprive Executive
of any material fringe benefit enjoyed by her immediately before the beginning
of the Protection Period; provided, however, that a reduction in benefits under
the Company’s tax-qualified retirement, pension, or savings plans or its life
insurance plan, health and dental plan, disability plans or other insurance
plans, which reduction applies generally to participants in the plans and has a
de minimis effect on Executive shall not constitute “Good Reason” for
termination by Executive;

 

3

--------------------------------------------------------------------------------


(iv)          the Company’s requiring Executive, without Executive’s written
consent, to be based at any office or location in excess of 50 miles from her
office location immediately before the beginning of the Protection Period,
except for travel reasonably required in the performance of Executive’s
responsibilities;

(v)           any purported termination by the Company of Executive’s employment
for Cause other than as referred to in Section 13 of this Agreement;

(vi)          any failure by the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 12(c) of this Agreement;

(vii)         a change in the location of Executive’s office or the Company’s
principal executive office to a place that is more than fifty (50) miles from
the present location; or

(viii)        any material breach of this Agreement by the Company.

(g)           “Parent” means any entity that directly or indirectly through one
or more other entities owns or controls more than 50 percent of the common stock
and any other voting securities of the Company.

(h)           “Protection Period” means the period beginning on the Change in
Control Date and ending on the last day of the 30th full calendar month
following the Change in Control Date.

(i)            “Subsidiary” means a company 50 percent or more of the voting
securities of which are owned, directly or indirectly, by the Company.

4.             Term Employment Compensation.

(a)           Term of Employment.  Subject to the provisions set forth in this
Agreement, the Company agrees to employ Executive and Executive agrees to be
employed by Company as its Chief Financial Officer, as of the date hereof
through May 31, 2006 (“Employment Period”).

(b)           Base Salary.  As compensation for the employment services rendered
pursuant to this Agreement, from the date of this Agreement until December 31,
2005, Company agrees to pay Executive a base salary at an annual rate of
$160,000.00, and thereafter at an annual rate to be determined by the Board of
Directors (in each case, the “Annual Base Salary”), payable in installments in
accordance with the Company’s standard payroll practices, subject to such
payroll and withholdings deductions as are required by law or authorized by
Executive.  Executive shall be entitled to participate in all benefit plans in
which she is currently eligible to participate as of the date hereof.

(c)           Bonus.  Executive shall be eligible for a bonus payable in cash in
an amount of up to $50,000.00 during the Employment Period, and thereafter at an
amount to be determined by the Board of Directors, based on Executive’s
successful completion of various criteria as determined by the Chief Executive
Officer (“Bonus”, and collectively with the Annual Base

4

--------------------------------------------------------------------------------


Salary, the “Annual Salary,” provided that if a Bonus has not yet been
determined for a particular period, the prior period Bonus shall apply).

(d)           Office and Duties.  Executive shall continue to work under the
direction of the Chief Executive Officer and shall perform such tasks
commensurate with her position as may from time to time be assigned by the Board
and the Company.  Executive shall devote all business time, labor, skill,
undivided attention, and best ability to the performance of Executive’s duties
hereunder in a manner that will faithfully and diligently further the business
and interests of the Company.  Executive shall not directly or indirectly pursue
any other business activity that she is not otherwise involved in as of the date
of this Agreement without the prior written consent of the Company, through its
Chief Executive Officer and/or Board, with the exception of passive personal
investments not in breach of any other term or provision hereof.

(e)(i)        Benefits Upon Expiration of Employment Period.  In the event that
Executive gives notice, on or before April 1, 2006, of her intent to terminate
Executive’s employment effective on any date on or after the expiration of the
Employment Period, and given Executive’s competent satisfaction of the duties of
the office of Chief Financial Officer, and full satisfaction of all obligations
set forth in this Agreement, including all obligations set forth at Sections 1,
4(a), 4(d) and this Section 4(e), and provided Executive executes on the date of
her termination of employment an Addendum to this Agreement wherein she ratifies
all the provisions of this Agreement and agrees that she shall be legally bound
by all releases and all other terms set forth in this Agreement as of the date
of Executive’s termination of employment, and provided Executive is not
terminated prior to the expiration of her Employment Period for Cause, Company
shall pay to Executive:

(A) Monthly payments in an amount equal to one-twelfth of the Annual Salary then
in effect, less all applicable payroll and withholdings deductions as are
required by law or authorized by Executive, (“Severance”) for a period of seven
(7) months beginning on June 1, 2006 and ending on December 31, 2006 (“Severance
Period”), payable on a semi-monthly basis in accordance with regular Company pay
periods; and

(B) During the Severance Period, Executive shall also receive the same insurance
and other benefits that are payable by Company to other corporate executives,
including health, dental and vision insurance.

Provided, however, in the event Executive receives benefits pursuant to Section
6 or Section 7 of this Agreement, Executive shall automatically forfeit any
benefits otherwise due and payable under this Section 4(e)(i).

                (e)(ii)       Additional Benefits Payable upon Extension of
Employment Period.  Given Executive’s satisfaction of all obligations set forth
in Section 4(e)(i), for every full month Executive elects to continue her
employment with the Company beyond the Employment Period (“Additional Severance
Period”) and, provided that she has not been otherwise terminated pursuant to
Section 4(e)(iii) or 4(h) of this Agreement, Executive shall be entitled to
receive the following, in addition to Severance received pursuant to Section
4(e)(i):

(A) An additional payment equal to one-twelfth of the Annual Salary then in
effect, less all applicable payroll and withholdings deductions as are required
by law or authorized by Executive (“Additional Severance”), payable on a
semi-monthly basis in

5

--------------------------------------------------------------------------------


accordance with regular Company pay periods, commencing during the month
immediately following Executive’s termination, until such time as Executive has
received an Additional Severance payment for each month of employment beyond the
Employment Period; and

(B) During the Additional Severance Period, Executive shall also receive the
same insurance and other benefits that are payable by Company to other corporate
executives, including health, dental and vision insurance.

Provided, however, in the event Executive receives benefits pursuant to Section
6 or Section 7 of this Agreement, Executive shall automatically forfeit any
benefits otherwise due and payable under this Section 4(e)(ii).

(e)(iii)  Benefits Upon Termination Without Cause.  If in the discretion of the
Company, the Company terminates Executive’s employment prior to the expiration
of Executive’s Employment Period and for reasons not for Cause, the Company
shall pay to Executive:

(A) Monthly payments in an amount equal to one-twelfth of the Annual Salary then
in effect (“Severance”), less all applicable payroll and withholdings deductions
as are required by law or authorized by Executive, for a period of seven (7)
months payable on a semi-monthly basis in accordance with regular Company pay
periods, commencing during the month immediately following Executive’s
termination (“Severance Period”); and

(B) During the Severance Period, Executive shall also receive the same insurance
and other benefits that are payable by Company to other corporate executives,
including health, dental and vision insurance.

Provided, however, in the event Executive receives benefits pursuant to Section
6 or Section 7 of this Agreement, Executive shall automatically forfeit any
benefits otherwise due and payable under this Section 4(e)(iii).

(e)(iv)     Consulting Services.  In the event Executive receives benefits
pursuant to this Section 4(e), Executive shall provide telecommuting consulting
services to the Company of up to 5 hours per week or 20 hours per month, for a
period of six (6) months, and shall attend in-person meetings as mutually agreed
upon by the Parties.

(f)            Releases in Exchange for Benefits Upon Expiration of Employment
Period.  In exchange for the benefits payable to Executive as set forth in
Section 4(e) of this Agreement, Executive does hereby voluntarily and knowingly
release and discharge the Company and its successors, subrogees, assigns,
principals, agents, partners, heirs, employees, shareholders, officers,
directors, subsidiaries, affiliates, divisions, associates and attorneys
(collectively the “Released Parties”) from any and all claims, actions, causes
of action, liabilities, demands, rights, damages, costs, attorneys’ fees,
expenses and controversies of every kind and description through the date of
this Agreement.  These releases shall include, by way of example and not
limitation, all claims which arise out of, relate to, or are based on (i)
Executive’s employment and/or association with the Released Parties and the
termination thereof, (ii) any and all contracts, binding promises and statements
to, from or between the Parties, (iii) the common laws of any state, (iv) Title
VII of the Civil Rights Act of 1964, as amended, (v) claims under the

6

--------------------------------------------------------------------------------


Civil Rights Act of 1991, (vi) claims under 42 U.S.C. § 1981, § 1981a, § 1983, §
1985, or § 1988, (vii) the Age Discrimination in Employment Act of 1967, as
amended, (viii) the Employee’s Income Retirement Security Act of 1974, as
amended, (ix) claims under the Older Workers Benefit Protection Act of 1990, and
(x) claims under all other local, state and federal statutes, any of which could
be raised, filed and/or brought in any court of competent jurisdiction and/or in
any local, state and federal administration agency or administration.  However,
Executive does not release any claims she may have under any stock option or
warrant agreements.

(i)            Nothing contained herein shall be construed as a release of any
claim Executive may have to unemployment benefits.  Executive may make a claim
for such benefits, and the Released Parties will provide truthful information in
response to questions from the responsible State agency.

(ii)           Notwithstanding the recitation of the claims set forth in this
Section 4(f), or whether quoted herein or not, and for the purpose of
effectuating a full and final release herein between the Parties, Executive
expressly acknowledges that all releases agreed to by Executive in this Section
4(f) are intended to include and contemplate the extinguishment, without
limitation, of all claims which she now has or does not know or suspect to exist
in her favor at the time of the execution hereof.

(g)           Executive Warranties.  Executive warrants and represents as
follows:

(i)            Executive has full and complete legal capacity to enter into this
Agreement, has read this Agreement, has had a reasonable time to consider its
terms, and agrees to the conditions and obligations set forth in it.

(ii)           Executive has had twenty-one (21) days to consider the Agreement,
and, if Executive executes this Agreement within less than twenty-one (21) days
from the date of receipt, it is with the express understanding that Executive
had the full twenty-one (21) days available if so desired.  Further, Executive
waives all rights to a twenty-one (21) day period to consider the terms of
Employee’s release of claims under the Age Discrimination in Employment Act
(“ADEA”) if Executive signs this Agreement prior to the expiration of the
twenty-one (21) day period.

(iii)          Executive has not relied on any statement made by the Company,
its agents or representatives, either express or implied, or by statement or
omission, in making her decision to enter into this Agreement.  Executive
voluntarily executes this Agreement after having been advised by the Company to
seek legal counsel, and has had full opportunity to consult with legal counsel,
and without being pressured or influenced by any person, or by any statement or
representation of any person acting on behalf of another Party, including the
officers, agents and attorneys for any other Party.

(iv)          Executive has been informed and understands that (i) to the extent
that this Agreement waives or releases any claims Executive might have under the
ADEA, Executive may rescind such waiver and release within seven (7) calendar
days of the execution of this Agreement, and (ii) any such rescission must be in
writing and hand delivered to the Company, or, if sent by mail, postmarked
within the seven (7) day

7

--------------------------------------------------------------------------------


period, sent only by certified mail, return receipt requested, and addressed to
the Company.

(v)           This Agreement is subject to the terms of the Older Workers
Benefit Protection Act of 1990 (“OWBPA”).  Executive acknowledges and agrees
that she is, voluntarily and with full knowledge of the consequences of such
release, releasing all claims, including any claims Executive has or could have
brought under the OWBPA and any claim(s) under the ADEA.

(vi)          Executive acknowledges and agrees that this Agreement is written
in a manner intended to be understood, and that Executive understands this
Agreement.

(vii)         Executive has had a full and fair opportunity to investigate the
facts underlying any claims that Executive believes she may have against the
Company.  Executive enters into this Agreement acknowledging that there may be
facts of which she is not aware; but nonetheless enters into this Agreement with
the intent of providing the Company, and its affiliates, with a full and final
release of all known and unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, liquidated or unliquidated, claims, based on
all known and unknown facts.

(h)           Termination of Employment.  Notwithstanding any other provision of
this Agreement, Executive’s employment may be terminated by the Company or
Executive, as applicable, as follows:  (i) expiration of the Employment Period;
(ii) termination for Cause; (iii) termination for Disability; (iv) termination
upon a Change in Control; (v) termination for Good Reason; (vi) termination
because of the death of Executive; (vii) termination without Cause; and (viii)
resignation.  The Executive and the Company shall be bound by all provisions of
this Agreement specifically related to any benefit or obligation of Executive or
the Company under any of these circumstances.

(i)            Code Section 409A Savings Provision.  Notwithstanding anything in
this Agreement to the contrary, the following provisions related to payments
treated as deferred compensation under Code Section 409A shall apply:

                                (a)           If, on the date of Executive’s
“separation from service,” Executive is a “specified person,” within the meaning
of Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i) of the Code, and as a result
of such separation from service Executive would receive any payment that, absent
the application of these provisions, would be subject to the constructive
receipt, interest, and additional tax provisions of Code Section 409A(a), then
any such payment shall be made on the date that is the earliest of: (i) six (6)
months after Executive’s separation from service, (ii) Executive’s date of
death, or (iii) such other earliest date for which such payment will not be
subject to such constructive receipt, interest, and additional tax.

                (b)           It is the intention of the parties that all
amounts payable under this Agreement not be subject to the constructive receipt,
interest, and additional tax resulting from the application of Code Section
409A.  To the extent such amounts could become subject to such constructive
receipt, interest, and additional tax, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the same or equivalent value of the
benefits described in this Agreement in a manner that does not result in such
constructive receipt, interest, and additional tax.  In the event the Company
does not so cooperate, the Company shall

8

--------------------------------------------------------------------------------


indemnify Executive for any interest and additional tax arising from the
application of Code Section 409A, grossed-up for any other income tax incurred
by Executive related to the indemnification (i.e., indemnification of such
additional income tax), assuming the highest marginal income tax rates apply to
any taxable indemnification.

5.             Vesting Upon Change of Control.  Upon a Change of Control, any
and all Common Shares, options, or other forms of securities issued by the
Company and beneficially owned by Executive (whether granted before or after the
date of this Agreement) that are unvested, restricted, or subject to any similar
restriction that would otherwise require continued ownership by Executive beyond
the Change of Control Date in order to be vested in the hands of Executive shall
vest automatically.

6.             Benefits Upon Termination Within a Protection Period.  If, during
a Protection Period, Executive’s employment is terminated by the Company other
than for Cause or Disability or other than as a result of Executive’s death or
if Executive terminates her employment for Good Reason, the Company shall,
subject to Section 10, pay to Executive in a lump sum in cash, within 10 days
after the date of termination, the aggregate of the following amounts:

(a)           all earned and determinable, but unpaid, wages and all earned and
determinable, but unused, vacation through the date of Executive’s termination,
payable at the rate in effect at the time of Executive’s termination;

(b)           a severance amount equal to 1.0 times Executive’s “Annual
Compensation.”  For purposes of  Section 6 and Section 7 of this Agreement,
“Annual Compensation” shall be an amount equal to the sum of (i) Executive’s
annual base salary from the Company and its Subsidiaries (including scheduled
base salary increases or increases that are budgeted and approved either by the
Compensation Committee of the Board of Directors or by the Board of Directors of
the Company in advance of the Change of Control Date), annualized for any
partial year, and calculated based on the average for the three year period
ending on the December 31 after the Change in Control Date (or of such shorter
period if Executive has not been employed since the commencement of the full
three year period); and (ii) the amount of annual bonus accrued by the Company
for Executive for the year before the Change of Control occurs; and

(c)           upon surrender by Executive of her outstanding options to purchase
common shares of the Company (“Common Shares”) granted to Executive by the
Company (the “Outstanding Options”) and any stock appreciation rights (“SARs”),
an amount in respect of each Outstanding Option and SAR (whether vested or not)
equal to the difference between the exercise price of such Outstanding Options
and SARs and the higher of (x) the fair market value of the Common Shares at the
time of such termination (but not less than the closing price for the Common
Shares on the New York Stock Exchange, or such other national stock exchange on
which such shares may be listed, on the last trading day such shares traded
prior to the date of termination), and (y) the highest price paid for Common
Shares or, in the cases of securities convertible into Common Shares or carrying
a right to acquire Common Shares, the highest effective price (based on the
prices paid for such securities) at which such securities are convertible into
Common Shares or at which Common Shares may be acquired, by any person or group
whose acquisition of voting securities has resulted in a Change in Control of
the

9

--------------------------------------------------------------------------------


 

Company; provided, however, that this Section 6(c) shall not apply to the
surrender of any Outstanding Option that is an incentive stock option (within
the meaning of section 422 of the Code).

(d)           However, in the event Executive receives benefits pursuant to
Section 4(e) or Section 7 of this Agreement, Executive shall automatically
forfeit any benefits otherwise due and payable under this Section 6 of this
Agreement.

If Executive is terminated pursuant to this Section 6 and, in connection
therewith, Executive and the Company enter into a noncompetition agreement or a
nonsolicitation agreement, unless otherwise agreed by Executive and the Company,
the amount payable to Executive under the preceding provisions of this Section 6
shall be reduced by the amount payable to Executive under such agreement(s).

7.             Executive’s Right to Leave Employment.  At any time during the
six month period following a Change in Control Date, Executive shall have the
right to terminate Executive’s employment with the Company at Executive’s sole
discretion (the “Executive Termination Right”).  In the event Executive
exercises Executive Termination Right, the Company shall pay Executive in a lump
sum in cash within 10 days after the date of termination the aggregate of the
following amounts:

(a)           The amounts set forth in Sections 6(a) and 6(c); and

(b)           1.0 times Executive’s Annual Compensation.

(c)           However, in the event Executive receives benefits pursuant to
Section 4(e) or Section 6 of this Agreement, Executive shall automatically
forfeit any benefits otherwise due and payable under this Section 7 of this
Agreement.

If Executive exercises Executive Termination Right and, in connection therewith,
Executive and the Company enter into a noncompetition agreement or a
nonsolicitation agreement, unless otherwise agreed by Executive and the Company,
the amount payable to Executive under the preceding provisions of this Section 7
shall be reduced by the amount payable to Executive under such agreement(s).

8.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any benefit,
bonus, incentive, or other plans, practices, policies, or programs provided by
the Company or any of its Subsidiaries and for which Executive may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its Subsidiaries, except as otherwise specified in this Agreement. 
Amounts that are vested benefits or that Executive is otherwise entitled to
receive under any plan, practice, policy, or program of the Company or any of
its Subsidiaries at or subsequent to the date of termination of employment shall
be payable in accordance with such plan, practice, policy, or program; provided,
however, that Executive shall not be entitled to severance pay, or benefits
similar to severance pay, except as otherwise set forth in this Agreement, under
any plan, practice, policy, or program generally applicable to employees of the
Company or any of its Subsidiaries.

10

--------------------------------------------------------------------------------


9.             Full Settlement; No Obligation to Seek Other Employment; Legal
Expenses.  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement shall
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action that the Company may have against Executive or others,
except as otherwise specified in this Agreement.  The Executive shall not be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement.  The Company agrees to pay, upon written demand by Executive, all
legal fees and expenses Executive may reasonably incur as a result of any
dispute or contest (regardless of outcome) by or with the Company or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement, except with respect to the provisions set forth in Sections 1
and 4 and any provision in this Agreement defining any term or terms referenced
in Sections 1 and 4.  In any such action brought by Executive for damages or to
enforce any provisions of this Agreement, she shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations under this Agreement, in her sole
discretion.

10.           Cut Back in Benefits.  Notwithstanding any other provision of this
Agreement, the cash lump sum or other payment(s) and other benefits otherwise to
be provided pursuant to Sections 4, 5, 6 and 7 of this Agreement (the “Severance
Benefit”) shall be reduced as described below if  independent accountants for
the Company (the “Accountants”) determine (A) that Executive would, by reason of
section 4999 of the Code, be required to pay an excise tax on any  part of the
Severance Benefit or any part of any other payment or benefit to which Executive
is entitled under any plan, practice, policy, or program, and (B) the amount of
the Severance Benefit that Executive would retain on an after-tax basis, present
value basis would be increased as a result of such reduction by an amount of at
least $5,000.  If the Severance Benefit is required to be reduced, it shall be
reduced only to the extent required, in the opinion of the Accountants, to
prevent the imposition upon Executive of the tax imposed under section 4999 of
the Code.  The Company shall determine which elements of the Severance Benefit
shall be reduced to conform to the provisions of this Section.  Any
determination made by the Accountants pursuant to this Section shall be
conclusive and binding on Executive.  The Executive shall promptly provide to
the Company such information regarding Executive tax situation as the Company
shall reasonably request in order to allow the Accountants to perform
calculations required by this Section 10.

11.           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, or data relating to the Company or any of its Subsidiaries, and their
respective businesses, obtained by Executive during Executive’s employment with
the Company or any of its Subsidiaries and that has not become public knowledge
(other than by acts of Executive or her representatives in violation of this
Agreement).  After the date of termination of Executive’s employment with the
Company, Executive shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge, or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section constitute a basis for deferring or
withholding any amounts otherwise payable to Executive under this Agreement.

12.           Successors.

11

--------------------------------------------------------------------------------


(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives
or successor(s) in interest.  The Executive may designate a successor (or
successors) in interest to receive any and all amounts due Executive in
accordance with this Agreement should Executive be deceased at any time of
payment.  Such designation of successor(s) in interest shall be made in writing
and signed by Executive, and delivered to the Company pursuant to
Section 16(b).  This Section 12(a) shall not supersede any designation of
beneficiary or successor in interest made by Executive, or separately covered,
under any other plan, practice, policy, or program of the Company.

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company and any Parent of the
Company or any successor and without regard to the form of transaction utilized
to acquire the business or assets of the Company, to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or parentage had
taken place.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid (and any
Parent of the Company or any successor) that is required by this clause to
assume and agree to perform this Agreement or which otherwise assumes and agrees
to perform this Agreement.

13.           Notice of Termination.  Any termination of Executive’s employment
by the Company for Cause or by Executive for Good Reason shall be communicated
by Notice of Termination to the other party given in accordance with
Section 16(b) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the date
of termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 15 days after the giving of
such notice).  The failure by Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason shall not waive any right of Executive under this Agreement or preclude
Executive from asserting such fact or circumstance in enforcing her rights.

14.           Requirements and Benefits if Executive Is Employee of Subsidiary
of Company.  If Executive is an employee of any Subsidiary of the Company, she
shall be entitled to all of the rights and benefits of this Agreement as though
she were an employee of the Company and the term “Company” shall be deemed to
include the Subsidiary by whom Executive is employed.  The Company guarantees
the performance of its Subsidiary under this Agreement.

15.           Arbitration.  The Company and Executive shall attempt to resolve
between them any dispute that arises under this Agreement.  If they cannot agree
within ten days after either party submits a demand for arbitration to the other
party, then the issue shall be submitted to

12

--------------------------------------------------------------------------------


arbitration with each party having the right to appoint one arbitrator and those
two arbitrators mutually selecting a third arbitrator.  The rules of the
American Arbitration Association for the arbitration of commercial disputes
shall apply and the decision of two of the three arbitrators shall be final. 
The arbitrators must reach a decision within 60 days after the selection of the
third arbitrator.  The arbitration shall take place in Denver, Colorado.  The
arbitrators shall apply Colorado law.

16.           Miscellaneous.

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement is the entire
agreement between the Parties.  This Agreement supersedes all prior oral or
written promises or agreements between the Parties.  This Agreement may not be
amended or modified other than by a written agreement executed by the Parties or
their respective successors and legal representatives.

(b)           All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other Party or by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for each Party as first written above or to such other address as
either Party shall have furnished to the other in writing in accordance with
this Section.  Notices and communications to the Company shall be addressed to
the attention of the Company’s Corporate Secretary.  Notice and communications
shall be effective when actually received by the addressee.

(c)           Whenever reference is made in this Agreement to any specific plan
or program of the Company, to the extent that Executive is not a participant in
the plan or program or has no benefit accrued under it, whether vested or
contingent, as set forth in Section 4 of this Agreement or as of any Change in
Control Date, then such reference shall be null and void, and Executive shall
acquire no additional benefit as a result of such reference.

(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(f)            The Executive’s failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed to be a waiver of such provision
or any other provision.

(g)           Except as otherwise set forth herein, upon a termination of
Executive’s employment or upon Executive’s ceasing to be an elected officer of
the Company, in each case, prior to the Change in Control Date, there shall be
no further rights under this Agreement.

(h)           On or before the expiration of Executive’s Employment Period,
Employee shall return all Company property, including all Company documents and
records, in any form, and copies of all Company documents and records, in any
form, obtained or maintained during the course of her/her employment with the
Company.

13

--------------------------------------------------------------------------------


(i)            The Parties agree not to make to any person any statement that
disparages the other Party, including, but not limited to, statements regarding
other Party’s work ethic, performance, financial fitness, business practices, or
business condition and/or similar disparaging statements concerning the
Company’s officers, directors, board members, employees, and affiliates.

(j)            Executive covenants that she will not initiate any lawsuit or
proceeding, legal, administrative or other, or otherwise assert any claim,
action, cause of action, demand, right, or controversy of any kind which she has
herein released.  Executive will not provide any material assistance in any
currently pending or subsequent litigation against the Released Parties;
provided, however, that this restriction shall not prevent Executive from
responding to compulsory process.  In the event Executive is subject to a
compulsory disclosure, Executive shall first give the Released Parties
seventy-two (72) hours advance notice before she makes any disclosure to allow
the Released Parties to obtain appropriate Protective Orders or other injunctive
relief.

14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive has set her hand to this Agreement and, pursuant
to the authorization from the Board, the Company has caused this Agreement to be
executed as of the day and year first above written.

 

 

AMERIVEST PROPERTIES INC.

 

 

 

/s/ Charles K. Knight

 

Charles K. Knight, President

 

 

 

EXECUTIVE

 

 

 

/s/ Kathryn L. Hale

 

Kathryn L. Hale

 

 

 

 

15

--------------------------------------------------------------------------------